DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 12-15, 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US20170073465, from IDS), and further in view of Tourn et al. (CA2935872, from IDS), and Probasco et al. (US20140127968), and Stark CSBA presentation from IDS, as evidenced by Cushman “properties of oxalic acid” (https://web.archive.org/web/20060708024656/http://www.dave-cushman.net/bee/oxalicproperties.html, 2006, no pagination), Cameo “Formic acid” (https://web.archive.org/web/20091114151944/https://cameochemicals.noaa.gov/chemical/3513, no pagination, 2009), BeePods (https://www.beepods.com/honey-bees-survive-winter-regulating-temperature-cluster/, no pagination, 2017), and  AnneMarieMaes (https://annemariemaes.net/humidity-temperature-measurements/, no pagination, 2012).
Applicant’s claim:
--	A method for treating an active beehive infested with pests, the method comprising:
(a) providing a pesticide composition comprising a oligomeric polyester comprising: (i) tri- or higher functional polyol backbone units, (ii) oxalic acid backbone units, and (iii) formic acid capping units;
(b) inserting the pesticide composition into an active beehive infested with pests;
(c) allowing the oligomeric polyester to hydrolyze over time, thereby forming formic acid and oxalic acid as hydrolysis products;
(d) allowing at least one of the oligomeric polyester, a partially hydrolyzed product thereof, and the oxalic acid hydrolysis product to be transported by contact with active bees to locations in the beehive other than that where the pesticide composition was initially inserted;
(e) killing pests in the beehive by exposure to formic acid; and
(f) killing pests in the beehive by exposure to oxalic acid at interior hive surface locations other than that where the pesticide composition was initially inserted.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-2 and 5-6, Smith teaches formulations comprising a pesticide composition comprising an oligomeric polyester having a branched structure, comprising tri- or higher functional polyol backbone units, specifically glycerol units as backbone units, and as second/secondary backbone units succinic acid and oxalic acid units, and oxalic acid and formic acid also as active ingredient units which when released function as active ingredient as a miticide for controlling mites which read on the formic acid capping units claimed (which read on the pests which are instantly treated/killed) (See entire document; e.g. [0023]; [0069-0071]; [0073]; [[0074]; Scheme 1, succinic acid when n is 2 as per [0074]; Scheme 2; [0077]; [0081]; [0096, formic acid and oxalic acid as miticides]; [0100]; Claims).
Regarding claims 4, Smith teaches wherein the oligomeric polyester can be in liquid form (See [0117]; [0129]; [0161]; [0100]). 
Regarding claim 9, Smith teaches wherein the active ingredients include oxalic and formic acid as miticides (for controlling mites) (See [0096]).
Regarding claims 1 and 12, Smith teaches wherein the formic and/or oxalic acid are bound to the polymer via the alcohol groups of the glycerol or the acid groups of the succinic or oxalic acid, depending on which was used in excess ([0100]) and that and as such are not in free form which reads on the about 10wt% or less of free formic acid, specifically wherein the composition is free from added free formic acid as they teach that the active agents can be bound and have 0% of free active agent present in the composition or less than 10% of free active agent (See Table 2). 
Regarding claim 13, Smith teaches that by controlling the amount of water in the formulation/composition you can control the release rate of the active ingredient from the polymer and that by reducing the water you get a longer release rate, which reads on wherein the composition has about 10 wt% or less of water because one of ordinary skill in the art would optimize the amount of water in the formulation in order to control the rate of hydrolization of the polymer and thereby allow for a longer release profiled of the oxalic and formic acids as is desired/necessary for adequate control of the mites/pests in the beehive, specifically lower levels of water lead to slower release because hydrolization of the polymer is slowed down/reduced (see entire document; [0100]).
Regarding claim 14, Smith teaches wherein the oligomeric polyester has a molecular weight in a range from 200 to 5000 g/mol and that the molecular weight can be selected to help control the amount of the active ingredient that can be bound to the polymer (See [0064]; [0070];[0137]; Table 1).
Regarding claim 17-20, Smith teaches wherein as the polymer is hydrolyzed the active ingredients and monomers are released, e.g. oxalic acid and formic acid, (see entire document; [0096]; [0100]) and as oxalic acid is known in the art to be a solid at temperatures up to about 101.5°C (melting point) (see Cushman entry for melting point), and formic acid is known to be a liquid at room temperature and temperatures up to about 213 F/101 °C (boiling point) at atmospheric pressure (see Cameo boiling point data for formic acid), and since beehives are typically kept at 94-96 °F (~35°C) when there are broods present, but can be lower when broods are not present, e.g. around 81°F (27°C) on the inside of a cluster in a winter hive (though optimal core temperature is still 95 °F) as is evidenced by BeePods (See paragraph starting with, “The optimal core temperature…” through the end of the next paragraph), which reads on wherein the beehive temperature is in a range from 5 °C to 40°C during hydrolysis of the oligomeric polyester as claimed in claim 17, and hive conditions when there is brood present typically have an average humidity of 60% in the hive as is evidenced by AnneMarieMaes (see paragraph starting with, “Research suggests…”), and as such this would read on the relative humidity of the hive being up to 80% during hydrolysis of the oligomeric ester as claimed in claim 18. Thus, it is clear that when used in bee hives the formic acid released upon degradation of the polymer/composition is liquid when the pests in the beehive are exposed and killed as claimed in claim 19 and the oxalic acid is in solid form when the pests in the beehive are exposed and killed because it is below the melting point as claimed in claim 20. 
 Regarding claims 1, 15, 24-27, Smith teaches wherein the release rate of the active ingredients, e.g. the formic acid capping units and oxalic acid units can be controlled via the amount of water present in the composition and (would also include the humidity in the environment) as the presence of water will promote the hydrolysis reaction and thereby speed up release of the formic acid and oxalic acid, and wherein lower temperatures also decrease/slow the rate of release of the active agents and that the polymeric systems can be designed to achieve complete release of the active agent/active ingredient in times as short as one day to times as long as several months and that the chain length of the dicarboxylic acid monomer controls the polymer hydrophilicity and thereby the rate of degradation and provides yet another degree of control over the release rate of the active agent, and the release rate can also be controlled by the molecular weight of the polymer (which also contributes to/is related to the viscosity of the polymer) and the composition of the polymer ([0100]; [0072]; [0086]; [0017]; [0070]). Thus, it would have been routine for one of ordinary skill in the art to optimize the amounts/concentration of each of the claimed monomer units, e.g. oligomeric polyester in amounts of 20-40 wt%, oxalic acid units in amounts of 20-40 wt% and 30-50 wt% of formic acid monomer units as is instantly claimed, especially since Smith teaches that the active ingredients (e.g. formic acid) can be bound to the polymer in high loadings and that the amount of active ingredient can be tuned by the polymer and as such can be used to obtain the instantly claimed loadings depending on the desired use, etc. ([0067]; [0082]; [0087]). Further it would have been obvious to one of ordinary skill in the art to optimize the claimed composition/polymer-active agent to have the release profiles claimed in claims 24-27, e.g. 30-90% and/or 30-70% of the total formic acid capping units initially present are released as formic acid in a first 14 d period after inserting the composition into the hive, and at least 10% and/or at least 20% of the formic acid capping units initially in the pesticide are released as formic acid in a second 7 day period subsequent to the first 14d period after inserting the pesticide composition into the beehive, and/or the concentration/amount of each monomer claimed in claim 16 and thusly the viscosity claimed in claim 15 because if it is optimized to have the claimed amounts of each monomer then it obviously also has the claimed viscosity and because Smith expressly teaches that one of ordinary skill in the art can readily design the claimed polymeric system to achieve complete release of the active agent/active ingredient in times as short as one day to times as long as several months (see entire document; [0100]), and as such it would have been obvious to one of ordinary skill in the art to design the claimed polymeric system when looking to the teachings of Smith to have the claimed release profiles of claims 24-27 as discussed above because it was already known in the art to optimize the polymer system of Smith to have release profiles that range from 1 day to several months and as such one of ordinary skill in the art would be motivated to form the claimed polymeric system for use in the instantly claimed method in effort to provide the most effective control of mites in bee hives. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Especially, since Stark teaches that it was known to load levels of endcapped formic acid of over 40 wt% and oxalic acid of ~ 30 wt% into the claimed polymer which then allows for the oligomeric polyester to be in amounts of about 30 wt% all of which read on claim 16 in compositions which are to be put into hives for controlling mites in/on bees and beehives and would therefore have the claimed viscosity since it has the same amounts of the claimed monomers (See Stark slide starting with Phase 1 (pg. 5)). 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-2, 4-27, Smith does not teach the steps of inserting the pesticide composition into an active beehive infested with pests, specifically mites, and then allowing the pesticide composition to hydrolyze and release the active miticidal agents oxalic acid and formic acid which are transported throughout the hive by contact with bees (which would naturally occur after insertion as Smith teaches that their polymeric composition with active agents oxalic and formic acid biodegrades and slowly hydrolyzes thereby releasing the active agents), and thereby killing pests in the hive by exposure to formic and oxalic acids, etc. However, this deficiency in Smith is addressed by Tourn and Probasco. 
	Tourn teaches that it was known to use formic acid and oxalic acid to control mites in beehives. Tourn further teaches wherein glycerin, oxalic acid, formic acid and four carbon containing dicarboxylic acids can be combined into a composition which is applied to cellulose and then the composition on the strips is placed/inserted in bee hives to control mites and do not cause harm to the bee colonies (see abstract; conclusion section pg. 16; Claims 9-22). Tourn further teaches wherein the strips are allowed to contact the bees in the hive (which reads on the active bees), which would then have the active agent on their bodies which will come off when they contact other bees, touch other areas in the hive because Probasco teaches that it was known to use treatments for controlling mites with acids wherein the bees contact the formulation and carry it further into the hive/into contact with other bees, etc. for controlling mites (see [0003]). Thus, it was known in the art to have bees come into contact with the active agent composition and particles/parts of it carried off by the bees after they contacted it further into the hive and into contact with other bees thereby dispersing the active composition for controlling mites throughout the hive for effective control/killing of mites as is taught by the combination of Smith, Tourn and Probasco, and it was known to use formic and oxalic acids in compositions for controlling mites in beehives because Tourn teaches that these actives are effective for killing mites without harming the bees in the hive.
	Regarding claims 7-8 and 28, Smith does not teach wherein at least 10% of the live bees survive after killing the pests by exposure to formic and oxalic acids, and specifically wherein the queen bee survives. However, this deficiency in Smith is addressed by Tourn.
	Tourn further teaches wherein glycerin, oxalic acid, formic acid and four carbon containing dicarboxylic acids can be combined into a composition which is applied to cellulose and placed in bee hives to control mites and do not cause harm to the bee colonies which would read on wherein the queen bee survives and at least 10% of the live bees survive the treatment (see abstract; conclusion section pg. 16; Claims 9-22). 
	Regarding claim 1, Smith does not teach wherein at least 50% of the pests initially present in the hive are killed by exposure to formic and oxalic acids. However, this deficiency is also addressed by Tourn. 
	Tourn teaches wherein the efficiency of the composition comprising the oxalic and formic acids to control/kill the mites is greater than 90%, which reads on wherein at least 50% of the pests initially present in the hive are killed (See abstract; claims 9-22; pg. 5, ln. 8-11; pg. 6, ln. 31-pg. 7, ln. 2). 
	Regarding claim 15, Smith does not teach wherein the viscosity is specifically within the claimed range. However, Smith does teach the viscosity is a function of the molecular weight and the molecular weight helps to determine the rate of degradation, and that their polymerization leads to viscous to very viscous liquid polymers (Examples), and that the polymeric systems can be designed to achieve complete release of the active agent/active ingredient in times as short as one day to times as long as several months and that the chain length of the dicarboxylic acid monomer controls the polymer hydrophilicity and thereby the rate of degradation and provides yet another degree of control over the release rate of the active agent, and the release rate can also be controlled by the molecular weight of the polymer and the composition of the polymer ([0017]; [0070]; [0100]; [0072]; [0086]). Thus, it would have been obvious to one of ordinary skill in the art to design a polymeric system which has the desired degradation rate, e.g. molecular weight, polymer composition, etc. as is taught by Smith and then to optimize the viscosity to within the claimed range of 100 to 100,000 cps with viscosity modifiers as necessary in order to afford a composition which can be easily inserted into the hives and when contacted by the bees allows some of the composition to be left on the bees for transporting further into the hive for more effective control of mites throughout the hive because it was known to place compositions into hives which are meant to be contacted by the bees and thereby have some of the composition stick to/attach to the bees so that it is carried further into the hive and allowed to contact other bees when the touch one another or other surfaces in the hive for control of mites throughout the hive as is taught by Smith,. Especially since it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Regarding claims 1 and 21-23, Smith does not specifically teach wherein the bees transport the composition, and partially hydrolyzed product thereof, and the oxalic acid hydrolysis product to locations in the hive other than where the pesticide composition was initially inserted. However, this deficiency in Smith is addressed by Tourn and Probasco. 
	Tourn teaches wherein the strips comprising the oxalic and formic acids as active agents which are placed in the hive are allowed to contact the bees (See pg. 4, ln. 10-15).
	Probasco teaches that it was known to use treatments for controlling mites with acids wherein the bees contact the formulation and carry it further into the hive/into contact with other bees, etc. for controlling mites (see [0003]).
	 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to place the composition of Smith into an active beehive infested with pests, and allows the polyester to hydrolyze over time to release formic acid and oxalic acid as is taught by Smith and thereby allowing at least one of the oligomeric polyester, partially hydrolyzed product thereof, and the oxalic acid hydrolysis product to be transported by bees to locations in the beehive other than where the composition was initially inserted thereby killing pests in the beehive by exposure to formic and oxalic acids (at locations in the beehive other than where the pesticide was initially inserted, e.g. other interior hive surface locations) because Smith teaches that their oligomeric polyester can comprise both formic and oxalic acids and that these are useful as miticides and Tourn teaches that it was known to use oxalic and formic acids as active agents to control mites in active bee hives and that these actives did not harm the active bees but gave great control of the mites when inserted into the hive. Tourn also teaches that contact of their strip comprising formic and oxalic acids with bees leads to higher than 90% killing of the mites (See sections cited above), and Probasco teaches that it was known to use the bees themselves to contact the miticidal agents, e.g. acids and carry the acids into the hive and into contact with other bees thereby dispersing the active agents, etc. [0003] which reads on the claimed step of allowing the polyester, a partially hydrolyzed product thereof, and oxalic acid hydrolysis product to be transported by contact with the bees to locations in the beehive that are different from where the composition was originally inserted thereby leading to killing of the pests with formic acid, and with oxalic acid at these other locations in the hive. Thus, one of ordinary skill in the art would realize that when placing the composition of Smith into the hive to control the mites which was known in the art to be done with oxalic acid and formic acid as is taught by Tourn, that the active bees would contact this formulation as it is hydrolyzing and carry the active agents/polymeric composition further into the hive and into contact with other bees thereby leading to control of the mites throughout the hive.
It also would have been obvious to one of ordinary skill in the art to use the formic acid and oxalic acid active containing glycerol polymer of Smith to control mites in beehives because Smith teaches these are miticides and Tourn teaches that it was known to use these actives in hives with glycerol/glycerin and 4 carbon containing dicarboxylic acids which would broadly include the succinic acid of Smith as these are biodegradable agents which are not toxic to the bees as is taught by Smith and Tourn. 
It also would have been obvious to one of ordinary skill in the art to form a composition of Smith to achieve the claimed kill rates while not damaging the bees including the queen bee in the hive because Tourn teaches that the claimed agents which compose the biodegradable polymer of Smith are not toxic to the bees while being highly effective at controlling the mites which infect the bees/hive.
It also would have been obvious to have the compositions have the claimed viscosity because Stark teaches that it was known to form polymers having the claimed amounts of each monomer claimed in claim 16 which would also obviously have the claimed viscosities and as such it would be obvious to optimize the amounts of monomers and the viscosity in Smith to read on those instantly claimed because it was known to use overlapping amounts of monomers to form biodegradable polymers for providing effective amounts of formic and oxalic acids to control mites in active bee hives as per Stark, and one of ordinary skill in the art would want to optimize the visocosity to provide the most effective polymer composition for placement in the hive because as is taught by Tourn and Probasco it was known to use compositions in hives which are meant to have the bees contact these compositions and carry them/disperse them throughout the hive and to other bees they come into contact with for effective control of mites in the hives. Thus, obviously one of ordinary skill in the art would want to optimize the viscosity so that the composition will readily go on to bees which come into contact with it and allow for effective dispersion throughout the hive and to other bees, e.g. the composition breaks off/comes of the main polymer compositions and sticks to the bee, but cannot be so stuck that it will not come off when the bee touches other surfaces and other bees in the hive, and as compositions having these properties were known in the art it would be obvious to one of ordinary skill in the art to optimize these properties to allow for the most effective sustained release and good dispersion of active throughout the hive for effective mite killing/control. 
It also would have been obvious to one of ordinary skill in the art to form the polymer composition with glycerol, succinic acid, oxalic and formic acid as miticidal active agents in the oligomeric polyester having the claimed monomer distribution of claim 16 and which reads on claims 1-2, and 4-27 and to place this composition into hives in order to perform/develop the instantly claimed method because Stark teaches forming polymers with oxalic acid, glycerol and formic acid to deliver glycerol and formic acid to hives/bees as the polymer breaks down/hydrolyzes (as these are the same polymers discussed/disclosed in Smith) Stark further teaches that it was known to load levels of endcapped formic acid of over 40 wt% and oxalic acid of ~ 30 wt% into the claimed polymer which then allows for the oligomeric polyester to be in amounts of about 30 wt% all of which read on claim 16 in compositions which are to be put into hives for controlling mites in/on bees and beehives (See Stark slide starting with Phase 1 (pg. 5)). One of ordinary skill in the art would be motivated to form the claimed polymers for controlling mites in beehives because Smith teaches that the claimed active are miticides and that one of ordinary skill in the art can readily design the claimed polymeric system to achieve complete release of the active agent/active ingredient in times as short as one day to times as long as several months. Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Smith and Stark in order to come up with the instantly claimed polymeric composition and to place it into beehives because Stark teaches that it was envisioned/exemplified to place these compositions into hives for controlled release as the polymers degrade (See field trials) and as is taught by Tourn it was known to use formic and oxalic acids in hives to control mites without damaging the bees but while affording very effective killing rates of the mites. Thus, it would be obvious to combine the teachings of Smith, Stark, Tourn and Probasco in order to develop the instantly claimed method since all of the steps are taught by the combined references and it was already known in the art to use formic and oxalic acids in beehives to control mites and glycerol/glycerin and 4 carbon containing dicarboxylic acids were known to be safe for formulating these active agents for placing in bee hives and did not harm the active bees and queen therein as per Tourn. 
Regarding new claim 28, these limitations are result effective properties/release profiles of the claimed composition being used in the method of claim 1 which has been rendered obvious by the combined prior art as discussed above and because these are result effective properties/release profiles of the method of claim 1 when using the composition claimed in claim 1, it would have been obvious to one of ordinary skill in the art that the method that is taught by the combination of the prior art which teaches the method claimed and composition being applied as part of the claimed method would obviously therefore exhibit the properties/release profiles instantly claimed in new claim 28. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s amendments to the claims have prompted the revised grounds of rejection presented herein. Applicant’s arguments with respect to the revised rejections are addressed herein. Specifically, applicants argue that Tourn’s miticide composition requires a 4-carbon dicarboxylic acid/tartaric acid for miticide activity and that this tartaric acid is not present in the instantly claimed composition and cannot be present in the amounts claimed by Tourn because of the percentages applicants have added to their claim 1 and that Tourn does not recognize formic acid and oxalic acid as effective for pest control at the claimed percentages of killing mites and not killing all bees. The examiner respectfully points out that the instant method uses comprising language which is open-ended and does not exclude any other steps or any other active agents from the instantly claimed method for treating an active beehive infested with pests further the limitation of claim 1 is now that it kills at least 50% of the pests initially present in the beehive by exposure to formic acid and oxalic acid, however, this killing does not exclude other active agents and Tourn teaches killing at these levels with a combination of tartaric acid, oxalic acid and formic acid and as such the killing rates are by exposure to formic acid and oxalic acid as is instantly claimed especially when taken in view of the combined prior art wherein Smith is the primary reference as the rejection is not solely over Tourn as is argued by applicants. Further, Smith already recognizes that oxalic acid and formic acid are miticides. Secondly, the claimed method does not require any specific amount of the polymer in the pesticide composition which is being used to treat the active beehive that is infested with pests, only that the pesticidal composition being used in the claimed method comprises the claimed polymer having the claimed monomer units in the claimed amounts and as such Tourn’s tartaric acid with oxalic acid and formic acid as active ingredients wherein the tartaric acid is present in large amounts is not excluded from the instantly claimed method contrary to applicants arguments. Thus, contrary to applicant’s arguments the high tartaric acid amounts of Tourn are not excluded from the instantly claimed method because they do not have to be part of the polyester as is instantly claimed but can be actives used with the polyester and/or in applicant’s composition in addition to the polyester. 
Applicants then argue that there is not disclosure or suggestion of the 10% or weight less free formic acid because the Stark reference uses 15% free formic acid. The examiner respectfully points out that the rejection is not solely over the Stark reference contrary to applicants arguments, it is over the combination of references discussed above and specifically this limitation was taught by Smith as is discussed in the rejection above.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616